                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DAN GABLE,                                       §
                                                 §
               Plaintiff,                        §
vs.                                              §   Civil Action No. 3:18-CV-1545-M
                                                 §
RANDY MEEKS, et al.,                             §
                                                 §
               Defendants.                       §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       The Defendants’ Motion to Dismiss, filed September 18, 2018 (doc. 18) is GRANTED. By

separate judgment, all of the plaintiff’s claims against the named defendants will be DISMISSED

with prejudice for failure to state a claim upon which relief may be granted, and the plaintiff’s

remaining claims against the unnamed defendants will be sua sponte DISMISSED with prejudice

for failure to state a claim upon which relief may be granted.

       SIGNED this 8th day of July, 2019.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
